Newton, J.
Defendant was convicted of uttering a no-account check in the sum of $2,635 and sentenced to serve 18 months to 2 years in the Nebraska Division of Corrections. She asserts the sentence is excessive.
This is the defendant’s first felony conviction but she has a lengthy history of issuing no-account and insufficient fund checks. At the time of the commission of this offense, she was on probation out of the county court of Custer County, Nebraska, for issuing 9 insufficient fund checks and she had served 10 days in the Buffalo County jail on similar charges. She had at times issued numerous other such checks. The lady appears to be rather incorrigible.
“A sentence within statutory limits will not be disturbed on appeal in the absence of an abuse of discretion.” State v. Welton, 190 Neb. 600, 210 N. W. 2d 925.
No abuse of discretion appears and the judgment of the District Court is affirmed.
Affirmed.